Pearson, J.
His Honor was of opinion that the defendants were common carriers, and as such were liable, “whether they were guilty of negligence or unskillfulness or not.” Such is the law in regard to common carriers, and we are inclined to the opinion that the defendants John and Nedding Myers, the owners of the steam-boat, were common carriers in respect to the plaintiff’s flat they had in tow; but the other defendant, DeLand, who was the servant of the owners, *177was not a common carrier. It follows that be could not be made liable without proof of negligence or unskillfulness on his part; and yet, his Honor allowed a verdict to be rendered against him jointly with the other defendants; there is a j ndgment against all the defendants. There is error.
Per Curiam, Judgment reversed, and a venire de novo.